[Cite as Havens v. Havens, 2018-Ohio-4721.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                          FAYETTE COUNTY




VERNON LEE HAVENS II,                                :

        Plaintiff-Appellant,                         :          CASE NO. CA2018-05-006

                                                     :                  OPINION
    - vs -                                                              11/26/2018
                                                     :

DEBORAH KAY HAVENS, et al.,                          :

        Defendants-Appellees.                        :



       CIVIL APPEAL FROM WASHINGTON COURT HOUSE MUNICIPAL COURT
                           Case No. CVF1700464



Vernon Lee Havens II, 1238 State Route 38 N.E., Washington C.H., Ohio 43160, plaintiff-
appellant, pro se

Butler & Marshall, D. Brent Marshall, 108 North Hinde Street, Washington C.H., Ohio 43160,
for defendant-appellees



        RINGLAND, J.

        {¶ 1} Plaintiff-appellant, Vernon Lee Havens II, appeals the decision of the

Washington Court House Municipal Court, dismissing this matter based upon lack of subject

matter jurisdiction. For the reasons detailed below, we affirm.1



1. Pursuant to Loc.R. 6(A). the court hereby sua sponte removes this case from the accelerated calendar for
purposes of issuing this opinion.
                                                                     Fayette CA2018-05-006

       {¶ 2} On July 3, 2017, appellant filed a pro se complaint against defendants-

appellees, Deborah Havens, Stephen Havens, and Tamara Ruth, arising from the death and

administration of the estate for Christine Yvonne Havens. The complaint alleged various

claims for conversion, fraud, breach of fiduciary duty, misappropriation, duress, undue

influence, tortious interference of inheritance and just repayment of debt.

       {¶ 3} Appellees jointly answered appellant's complaint on July 19, 2017. Thereafter,

appellant filed numerous motions with the trial court for summary judgment, default judgment,

as well as requests to strike appellees' responses, "bar discriminatory time extension," and

"enforce court orders."

       {¶ 4} On December 26, 2017, appellees moved to dismiss appellant's complaint on

the basis that the complaint sought an accounting of decedent's estate assets and also

challenged the use of a power of attorney, all claims having exclusive jurisdiction in the

probate court pursuant to R.C. 2101.24.

       {¶ 5} On April 23, 2018, the trial court granted appellees' motion to dismiss the

complaint based on lack of subject matter jurisdiction. In so doing, the trial court noted:

              For reasons more fully set out in the court's decision on the
              record following the hearing. [sic] The court finds that pursuant
              to O.R.C. 2101.24, the Probate Court has exclusive jurisdiction
              over the causes of action brought by the plaintiff in his complaint
              and amended complaint.

       {¶ 6} Appellant now appeals the trial court's decision, raising two assignments of

error for review.

       {¶ 7} Assignment of Error No. 1:

       {¶ 8} THE TRIAL COURT ERRED BY DISMISSING THE PLAINTIFF'S CASE,

PRETRIAL.

       {¶ 9} Assignment of Error No. 2:

       {¶ 10} THE TRIAL COURT ERRED IN NOT GRANTING THE PLAINTIFF DEFAULT
                                              -2-
                                                                         Fayette CA2018-05-006

JUDGMENT AGAINST THE DEFENDANTS.

       {¶ 11} We will address appellant's assignments of error together. In the present

case, appellant failed to file a transcript of the proceedings in this case. It is well-settled that

if an appellant fails to provide the court of appeals with a transcript or an agreed statement of

the trial court's proceedings, he or she generally will be unable to demonstrate the error on

which his or her appeal is based, and in such instances, the court of appeals must presume

the regularity and correctness of the proceedings in the trial court. Dowers v. Dowers, 12th

Dist. Butler No. CA2015-04-071, 2015-Ohio-4530, ¶ 12.

       {¶ 12} In his first assignment of error, appellant argues the trial court erred by

dismissing this case based on a lack of subject matter jurisdiction. However, the complaint

and all accompanying filings indicate that appellant's action relates to claims properly before

the probate court.     Since appellant failed to provide this court with the transcript of

proceedings, appellant is unable to demonstrate any error on which his appeal is based. As

a result, we presume the regularity of the proceeding and find the trial court properly found

that it lacked subject matter jurisdiction under R.C. 2101.24.

       {¶ 13} In his second assignment of error, appellant maintains that he was entitled to

default judgment. We disagree for the same reasons set forth above. Moreover, we note

that default judgment would be improper in any event because, even if the trial court had

jurisdiction over the matter, appellees timely answered appellant's complaint. As a result,

default judgment under Civ.R. 55 would be inappropriate. Appellant's first and second

assignments of error are overruled.

       {¶ 14} Judgment affirmed.


       HENDRICKSON, P.J., and PIPER, J., concur.




                                                -3-